UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-03835 Value Line Centurion Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, NY 10017 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1500 Date of fiscal year end: December 31 Date of reporting period: March 31, 2011 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 3/31/11 is included with this Form. ■ Value Line Centurion Fund, Inc. Schedule of Investments March 31, 2011 (Unaudited) Shares Value Common Stocks— 95.3% Consumer Discretionary— 18.6% AutoZone, Inc.* $ BorgWarner, Inc.* Brinker International, Inc. Buckle, Inc. (The) Buffalo Wild Wings, Inc.* Chipotle Mexican Grill, Inc.* Deckers Outdoor Corp.* Dick’s Sporting Goods, Inc.* DIRECTV Class A * Dollar Tree, Inc.* Fossil, Inc.* Genuine Parts Co. Gildan Activewear, Inc. Guess?, Inc. Johnson Controls, Inc. LKQ Corp.* Lululemon Athletica, Inc.* Netflix, Inc.* O’Reilly Automotive, Inc.* Panera Bread Co. Class A * Priceline.com, Inc.* Shaw Communications, Inc. Class B Strayer Education, Inc. Tim Hortons, Inc. TJX Companies, Inc. (The) TRW Automotive Holdings Corp.* Ulta Salon, Cosmetics & Fragrance, Inc.* Warnaco Group, Inc. (The)* Wynn Resorts Ltd. Yum! Brands, Inc. Consumer Staples— 10.9% Boston Beer Co., Inc. (The) Class A* British American Tobacco PLC ADR Casey’s General Stores, Inc. Church & Dwight Co., Inc. Corn Products International, Inc. Diamond Foods, Inc. Flowers Foods, Inc. General Mills, Inc. Green Mountain Coffee Roasters, Inc.* Hormel Foods Corp. J&J Snack Foods Corp. Molson Coors Brewing Co. Class B Ruddick Corp. TreeHouse Foods, Inc.* Whole Foods Market, Inc. Shares Value Energy— 1.0% Core Laboratories N.V. $ Enbridge, Inc. Southwestern Energy Co.* Financials— 3.5% AFLAC, Inc. Bank of Montreal BlackRock, Inc. Royal Bank of Canada Stifel Financial Corp.* T. Rowe Price Group, Inc. Health Care— 17.4% Alexion Pharmaceuticals, Inc.* Allergan, Inc. Bio-Rad Laboratories, Inc. Class A * C.R. Bard, Inc. Catalyst Health Solutions, Inc.* Cerner Corp.* Computer Programs & Systems, Inc. DaVita, Inc.* DENTSPLY International, Inc. Edwards Lifesciences Corp.* Endo Pharmaceuticals Holdings, Inc.* Express Scripts, Inc.* Haemonetics Corp.* Henry Schein, Inc.* Hospira, Inc.* IDEXX Laboratories, Inc.* Illumina, Inc.* Intuitive Surgical, Inc.* Medco Health Solutions, Inc.* MEDNAX, Inc.* Mettler-Toledo International, Inc.* Novo Nordisk A/S ADR Owens & Minor, Inc. ResMed, Inc.* Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc.* United Therapeutics Corp.* Volcano Corp.* 1 ■ Value Line Centurion Fund, Inc. Schedule of Investments March 31, 2011 (Unaudited) Shares Value Industrials— 16.7% AMETEK, Inc. $ C.H. Robinson Worldwide, Inc. Canadian National Railway Co. Cubic Corp. Danaher Corp. Donaldson Co., Inc. Eaton Corp. Elbit Systems Ltd. Esterline Technologies Corp.* HEICO Corp. IDEX Corp. IHS, Inc. Class A* ITT Corp. J.B. Hunt Transport Services, Inc. Jacobs Engineering Group, Inc.* Kansas City Southern* Kirby Corp.* L-3 Communications Holdings, Inc. Lennox International, Inc. Middleby Corp. (The)* National Presto Industries, Inc. Navistar International Corp.* Oshkosh Corp.* Parker Hannifin Corp. Rollins, Inc. Roper Industries, Inc. Stericycle, Inc.* Toro Co. (The) United Technologies Corp. URS Corp.* Valmont Industries, Inc. W.W. Grainger, Inc. Waste Connections, Inc. Shares Value Information Technology— 17.7% Accenture PLC Class A $ Acme Packet, Inc.* Advent Software, Inc.* Alliance Data Systems Corp.* Amphenol Corp. Class A ANSYS, Inc.* Check Point Software Technologies Ltd.* Cognizant Technology Solutions Corp. Class A* Dolby Laboratories, Inc. Class A* Equinix, Inc.* F5 Networks, Inc.* FactSet Research Systems, Inc. Google, Inc. Class A * Informatica Corp.* MasterCard, Inc. Class A MICROS Systems, Inc.* Open Text Corp.* Oracle Corp. Rovi Corp.* Salesforce.com, Inc.* Solera Holdings, Inc. SuccessFactors, Inc.* Teradata Corp.* TIBCO Software, Inc.* VMware, Inc. Class A* WebMD Health Corp.* Wright Express Corp.* Materials— 7.9% Ball Corp. Crown Holdings, Inc.* FMC Corp. NewMarket Corp. Praxair, Inc. Rock-Tenn Co. Class A Scotts Miracle-Gro Co. (The) Class A Sigma-Aldrich Corp. Silgan Holdings, Inc. Solutia, Inc.* Valspar Corp. (The) Telecommunication Services— 0.1% Telefonica S.A. ADR Utilities— 1.5% ITC Holdings Corp. NSTAR Questar Corp. Wisconsin Energy Corp. 2 ■ Value Line Centurion Fund, Inc. Schedule of Investments March 31, 2011 (Unaudited) Total Common Stocks And Total Investment Securities— 95.3%
